Citation Nr: 0929736	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  06-22 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for 
sinusitis.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for pharyngitis.

4.   Entitlement to an increased rating for tinea pedis and 
tinea ungium, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for post-operative 
right inguinal hernia with surgical scar, currently rated as 
10 percent disabling.

6.  Entitlement to a compensable rating for a tonsillectomy.

7.  Entitlement to an increased initial rating for a lumbar 
spine disability, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to November 
1957.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which continued a 10 percent rating for tinea 
pedis and tinea ungium, a 10 percent rating for post-
operative right inguinal hernia with surgical scar, and a 
noncompensable rating for a tonsillectomy; denied service 
connection for pharyngitis; and denied an application to 
reopen a previously denied claim for service connection for 
sinusitis.  In July 2007, the Veteran testified before the 
undersigned Veterans Law Judge.

In the June 2006 substantive appeal, the Veteran claimed 
service connection for an upper back disability.  At the July 
2007 hearing, he also claimed service connection for a loss 
of teeth due to a respiratory condition.  As those claims 
have not been developed for appellate review, the Board 
refers them to the RO for appropriate action.

The issues of entitlement to increased disability ratings for 
tinea pedis and tinea ungium, a post-operative right inguinal 
hernia with surgical scar, and a tonsillectomy are REMANDED 
to the RO via the Appeals Management Center in Washington, 
D.C.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran did not timely appeal a December 2000 rating 
decision that denied service connection for sinusitis.

2.  Evidence received since the December 2000 rating 
decision, when considered with previous evidence of the 
record, relates to an unestablished fact necessary to 
substantiate the Veteran's claim and raises a reasonable 
possibility of substantiating the claim.

3.  It is as likely as not that the Veteran's sinusitis is 
related to his active service.

4.  It is as likely as not that the Veteran's pharyngitis is 
related to his active service.


CONCLUSIONS OF LAW

1.  The December 2000 rating decision that denied service 
connection for sinusitis is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2008).

2.  New and material evidence has been received to reopen the 
claim for service connection for sinusitis.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  Service connection for sinusitis is warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

4.  Service connection for pharyngitis is warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A December 2000 rating decision denied the claim for service 
connection for sinusitis.  In January 2005, the RO denied the 
Veteran's application to reopen the claim and an October 2005 
rating decision continued and confirmed the previous denial 
for service connection for sinusitis.  Although the RO 
reopened the claim in a May 2006 statement of the case and 
has adjudicated the issue of entitlement to service 
connection on the merits, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 8 Vet. App. 1 (1995).  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  Thus, the December 2000 decision 
became final because the Veteran did not file a timely 
appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence can be neither cumulative 
or redundant of the evidence of record at the time of the 
last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  Only evidence presented 
since the last final denial on any basis will be considered, 
in the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence considered at the time of the December 2000 
rating decision in consisted of service treatment records and 
an August 2000 VA examination report.  The RO found that 
there was no evidence that any sinusitis was incurred in or 
aggravated by his service.

Evidence added to the record since the time of the last final 
decision includes private treatment records, United States 
Navy civilian treatment records, statements in support of the 
Veteran's claim, and VA examination reports dated in August 
2005 and May 2007.

New evidence includes November 2005 private and April 2006 VA 
opinions that relate the Veteran's sinusitis to his service.

The Board finds that the November 2005 private and April 2006 
VA opinions were not previously before agency decisionmakers 
and are not cumulative or redundant of previous evidence of 
record.  As such, they are new evidence under 38 C.F.R. 
§ 3.156(a).  Moreover, as the opinions relate the Veteran's 
sinusitis to his service, they relate to an unestablished 
fact necessary to substantiate the claim and hence are 
material under 38 C.F.R. § 3.156(a).

The Board finds that the evidence received since the last 
final decision is new and material evidence and raises a 
reasonable possibility of substantiating this claim because 
it addresses a previously unestablished fact, that the 
Veteran's sinusitis is related to his service.

Therefore, the Board finds that new and material evidence 
sufficient to reopen the claim has been received.  New and 
material evidence having been submitted, the claim for 
service connection for sinusitis is reopened, and the appeal 
is granted to that extent only.

Service Connection

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases 
regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that it is at least as likely as not the Veteran's sinusitis 
and pharyngitis are related to his active service.

The Veteran's service treatment records include normal 
clinical evaluations of the sinuses, mouth, and throat 
performed at enlistment in June 1951 and on separation in 
April 1954.  Records dated in February 1956 reflect diagnoses 
of and treatment for a cold and pharyngitis.  In March 1956, 
the Veteran was diagnosed with acute tonsillitis.  In April 
1956, the Veteran was treated for nasal congestion and 
admitted for care.  In July 1956, he was treated for acute 
pharyngitis and a cold.  In October 1957, he was treated for 
a cold with a cough and sore throat.  On discharge 
examination in November 1957, clinical evaluations of the 
Veteran's sinuses, mouth, and throat were normal.

United States Navy civilian medical records dated in February 
1979 and July 1979 reflect a diagnosis of frontal sinusitis 
and an impression of sinusitis.  A December 1981 note 
indicates a history of sinusitis.  In July 1984, the Veteran 
complained of sinus congestion.  An April 1989 note reflects 
an impression of pharyngitis.

The Veteran was afforded a VA nose, sinus, pharynx, and 
larynx examination in August 2000 at which time he was 
diagnosed with chronic sinusitis with left septal deviation.

Private medical records show that the Veteran underwent a 
paranasal CT scan in October 2004 after which he was 
diagnosed with ethmoid sphenoid and left maxillary sinusitis.  
A January 2005 report reflects a diagnosis of chronic 
rhinopharyngitis.

The Veteran was afforded a VA nose, sinus, larynx, and 
pharynx examination in August 2005 at which time he was 
diagnosed with chronic sinusitis.

In an October 2005 statement in support of claim, the Veteran 
stated that he was administered antibiotics and nasal drops 
to relieve pain and symptoms from his condition during 
service.  He also indicated that on average he suffered major 
sinus attacks four to five times a year that required care by 
a physician.  He stated that he was prescribed antibiotics 
and bed rest to relieve headache pain, sinus pressure, 
sneezing, nasal drip, and a sore throat.

In November 2005, the Veteran's private physician opined that 
it is as likely as not that his sinusitis is directly related 
to in-service complaints of cold symptoms.  The physician 
also opined that it is as likely at not that his pharyngitis 
is directly related to in-service complaints of a sore 
throat.

The Veteran was afforded a VA nose, sinus, larynx, and 
pharynx examination in April 2006 at which time he presented 
with a history of facial pain and nasal congestion.  He was 
diagnosed with chronic sinusitis and pharyngitis.  The 
examiner was asked to provide an opinion as to whether the 
Veteran's pharyngitis and sinusitis were related to his 
pharyngitis or sore throat during service.  The examiner 
opined that the Veteran's sore throat and sinusitis are most 
likely caused by or a result of previous service complaints 
of tonsillitis and sinusitis.  The rationale was that 
sinusitis is usually a chronic problem that can last for 
several years and throat pain can sometimes recur despite 
undergoing a tonsillectomy, which the Veteran underwent 
during service.  The examiner indicated that the claims file 
was reviewed and that the Veteran's history of sinusitis and 
tonsillitis, as well as his history of throat and facial 
pain, were considered.

The Veteran was afforded a VA nose, sinus, larynx, and 
pharynx examination in May 2007.  The examiner indicated that 
the Veteran had congestion and allergic symptoms for the past 
twenty years and diagnosed him with chronic maxillary 
sinusitis.

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that service 
connection is warranted for sinusitis and pharyngitis.  After 
reviewing the evidence, the Board finds that there is a 
reasonable basis to find that it is as likely as not that the 
Veteran's current sinusitis and pharyngitis are related to 
his active service.  38 C.F.R. § 3.303(d) (2008).  Therefore, 
the Board finds that service connection for sinusitis and 
pharyngitis are warranted.  The Board has resolved all 
reasonable doubt in favor of the Veteran in making this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
sinusitis is granted.

Service connection for sinusitis is granted.

Service connection for pharyngitis is granted.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's remaining claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claims requires additional 
development.

As an initial matter, the Board finds that the requirements 
of VA's duty to notify and assist the claimant have not been 
met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2008).  
With respect to notice, the pertinent statute provides that, 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2008).  The notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A review of the claims folder shows that additional notice to 
the Veteran is needed.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Specifically, the Veteran was not given notice of what was 
required to substantiate his claims for increased ratings for 
tinea pedis and tinea ungium, post-operative right inguinal 
hernia with surgical scar, and tonsillectomy, or what 
evidentiary burdens he must overcome with respect to those 
claims.  Therefore, a remand is required in order to allow 
sufficient notice to the Veteran.  Upon remand, the Veteran 
will be free to submit additional evidence and argument on 
the questions at issue.

With respect to the Veteran's claim for increased ratings for 
tinea pedis and tinea ungium, a post-operative right inguinal 
hernia with surgical scar, and a tonsillectomy, the Veteran's 
most recent VA examinations were in April 2005 and August 
2005.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
As the Veteran's conditions may have worsened since the date 
of the latest examinations, the Board finds that new 
examinations are in order.

Finally, in June 2006, the Veteran expressed disagreement 
with the May 2006 rating decision which granted service 
connection and awarded a 40 percent disability rating for a 
lumbar spine disability.

Where a notice of disagreement has been filed with regard to 
an issue, and a statement of the case has not been issued, 
the appropriate Board action is to remand the issue for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.

1.  Send the Veteran a corrective notice 
in accordance with Vazquez-Flores v. Peak, 
22 Vet. App. 38 (2008) that:  (1) informs 
him that he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of his tinea pedis and tinea 
ungium, post-operative right inguinal 
hernia with surgical scar, and 
tonsillectomy and the effect that 
worsening has on his employment and daily 
life; (2) informs him of all potentially 
applicable diagnostic criteria with regard 
to his claims for an increased rating for 
tinea pedis and tinea ungium under 
Diagnostic Codes (DCs) 7801-7805 and 7813; 
an increased rating for a post-operative 
right inguinal hernia with surgical scar 
under DCs 7801-7805 and 7338; and a 
compensable rating for a tonsillectomy 
under DC 6516; and (3) provides him with 
examples of the types of medical and lay 
evidence to submit in support of his 
increased rating claims.

2.  Issue a statement of the case which 
addresses the issue of entitlement to an 
initial rating in excess of 40 percent for 
a lumbar spine disability.

3.  Schedule a VA examination to determine 
the current nature and severity of the 
Veteran's tinea pedis and tinea ungium.  
The claims file should be made reviewed 
and that review should be indicated in the 
examination report.  The examiner should 
provide measurements of the length and 
width of any scars and state whether the 
scars are deep or superficial, unstable, 
painful, or cause any limitation of 
function.  In addition, the examiner 
should provide an opinion as to whether a 
marked interference in employment is 
caused solely by the Veteran's service-
connected tinea pedis and tinea ungium.

4.  Schedule a VA examination to determine 
the current nature and severity of the 
Veteran's post-operative right inguinal 
hernia repair with surgical scar.  The 
claims file should be made reviewed and 
that review should be indicated in the 
examination report.  The examiner should 
indicate whether there is a small 
recurrent postoperative hernia, or an 
unoperated irremediable hernia, which is 
not well supported by a truss or is not 
readily reducible; or whether there is a 
large postoperative recurrent hernia which 
is considered inoperable, which is not 
well supported under ordinary conditions, 
and which is not readily reducible.  The 
examiner should also provide measurements 
of the length and width of the scar and 
state whether the scar is deep or 
superficial, unstable, painful, or causes 
any limitation of function.  In addition, 
the examiner should provide an opinion as 
to whether a marked interference in 
employment is caused solely by the 
Veteran's service-connected post-operative 
right inguinal hernia repair with surgical 
scar.

5.  Schedule a VA examination to determine 
the current nature and severity of the 
Veteran's tonsillectomy.  The claims file 
should be made reviewed and that review 
should be indicated in the examination 
report.  The examiner should state whether 
the Veteran has hoarseness, with 
inflammation of cords or mucous membrane; 
or hoarseness with thickening or nodules 
of cords, polyps, submucous infiltration, 
or pre-malignant changes on biopsy.  In 
addition, the examiner should provide an 
opinion as to whether a marked 
interference in employment is caused 
solely by the Veteran's service-connected 
tonsillectomy.

6.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for 



Veterans Claims for development or other action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


